Citation Nr: 0917404	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  02-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands, feet, genital area and armpits, to include as due 
to exposure to herbicides.

2.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to exposure to herbicides and 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.R.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2004, the Veteran and R.T.R. testified at a Travel 
Board hearing before a Veterans Law Judge (VLJ).  The Board 
remanded this case in November 2004 for further development 
and consideration.

The VLJ that conducted the August 2004 hearing and signed the 
November 2004 decision is no longer employed at the Board.  
Accordingly, via a February 2009 letter the Veteran was 
advised of this and given the opportunity to have another 
hearing before a VLJ that would ultimately decide his appeal.  
In March 2009, the Veteran declined the opportunity for 
another hearing and indicated, instead, that he wanted the 
Board to consider his appeal based on the evidence of record.  
See 38 U.S.C.A. §7107(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.707 (2008).

The issue of entitlement to service connection for benign 
prostatic hypertrophy, to include as due to exposure to 
herbicides and as secondary to service-connected diabetes 
mellitus, being remanded, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

It has not been shown by competent and probative evidence 
that the Veteran has a skin disorder of the hands, feet, 
genital area and armpits that is causally related to service


CONCLUSION OF LAW

Service connection for a skin disorder of the hands, feet, 
genital area and armpits is not established.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in letters dated in September 2003 
and November 2004 and the claim was readjudicated in a 
November 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the Veteran's service treatment records, VA 
records, assisted the Veteran in obtaining evidence and 
afforded the Veteran the opportunity to give testimony before 
the Board.  The Board notes that VA attempted to obtain 
records from the Social Security Administration (SSA) and a 
private medical provider at the Veteran's request, but that 
negative responses to its requests were received; thus these 
records are unavailable and no further efforts to obtain them 
are necessary.  See 38 C.F.R. § 3.159(c).  An examination is 
not necessary to decide this claim as the evidence weighs 
against indicating that the Veteran's claimed skin disorder 
was incurred in service and, as outlined below, there is 
sufficient evidence to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Adjudication of this 
claim turns solely on factual findings.  Id.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran's service treatment records are silent with 
respect to any complaints or diagnosis of any skin disorder.  
The Veteran's separation report of medical examination, dated 
in March 1969, shows normal skin at discharge, but for a scar 
related to an appendectomy, which was present at induction in 
1966.  On his separation report of medical history, also 
dated in March 1969, the Veteran denied having ever had any 
skin diseases.  The Veteran's DD Form 214 and personnel 
records indicate that he served in Vietnam.  

A January 1996 VA note contains a diagnosis of chronic 
dermatitis of the hands, feet and abdomen, as well as 
questionable tinea.  This note documents that the Veteran 
related having developed a rash in these areas shortly after 
his return from 
Vietnam.  

January 1997 VA treatment note documents a diagnosis of scaly 
dermatitis of the hands.  This note also documents that the 
Veteran reported scaly type lesions on the skin which caused 
cracking, burning and occasional bleeding, which he reported 
began in Vietnam.  This note also documents a complaint of a 
rash in the groin in 1980, which had improved somewhat.  A 
January 1997 report of general medical examination contains 
similar complaints, as well as a diagnosis of scaly 
dermatitis of the hands.  A February 1998 note documents a 
complaint of a complaint of skin problems for approximately 
30 years.  Other VA records also document disorders of the 
skin, particularly hand dermatitis, tinea pedis, 
onychomycosis, eczema, psoriasis of the hands and elbows, 
hyperkeratotic lesions in the dorsum of the hand, chronic 
dermatitis, a rash of the groin.  

In his Substantive Appeal, dated in February 2002, the 
Veteran related that prior to his service in Vietnam that he 
did not experience any type of skin condition of the hands, 
crotch, armpits or feet.  He stated further that it was 
"only after [his] tour" of duty in Vietnam that he started 
having problems with his skin.  

In a statement received by VA in November 2000, the Veteran's 
mother related her impression of the Veteran's skin.  
Specifically, she related the Veteran having skin problems, 
including rashes and his hands bleeding.  In an August 2003 
statement, she related that she noticed a skin condition of 
the Veteran's hands upon his return from Vietnam.  She 
further stated that the Veteran sought treatment for this 
condition in 1971.

At the August 2004 Board hearing, the Veteran and R.T.R. 
testified in regards to the Veteran's claimed skin condition.  
The Veteran related that he had no skin problems upon his 
entrance into service and that he did not seek treatment for 
any skin disorder while in the service.  He testified that he 
served in Vietnam and believed that he was exposed to 
herbicides.  He stated that when he came back from the 
service that his skin was already flaking.  He also testified 
to developing "hard spots," and cracking and bleeding on 
the hands "within about a couple of years" following his 
discharge and that he first sought medical treatment for this 
condition "within about a couple of years" after his 
discharge.  He related that he first developed a rash in his 
crotch right after he returned from Vietnam, but that he did 
not seek treatment for this condition until around 1979.  He 
stated that his skin problems with his feet started around 
the same time that he had skin problems with his hands.  
R.T.R. testified that he first had knowledge of the Veteran's 
skin problems in the 1980s.  The Veteran, when questioned by 
his representative if any doctor had informed him that his 
skin condition was related to herbicide exposure or service, 
stated "no, no, just, they haven't told me anything."  
Towards the end of the hearing, the Veteran testified that 
his skin problems began in service, as flaky skin, but had 
become chronic as the years went by.  

At the Board hearing, the Veteran submitted an article 
pertaining to Agent Orange exposure, as well as a photograph 
of his hands.  The article documents skin complaints related 
to exposure to Agent Orange, including rashes; however, it 
does not address the Veteran's history or his specifically 
diagnosed skin conditions.  

Analysis

In opening, although the Veteran is presumed to have been 
exposed to herbicides, the Board notes that the presumptive 
regulations pertaining to disorders associated with exposure 
to herbicides are inapplicable in the present case.  As 
outlined above, the Veteran has never been diagnosed as 
having a skin disorder enumerated in these regulations, such 
as acneform diseases consistent with chloracne or porphyria 
cutanea tarda.  See 38 C.F.R. § 3.309(e).  Accordingly, these 
regulations are not for application; thus, the Board will 
address direct service connection.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

The Board also notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
evidence submitted by the appellant at his Board hearing is 
not accompanied by the opinion of any medical expert.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the Veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case. 

A skin disorder is capable of lay observation.  The Court has 
in the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  The Veteran is thus competent to relate his 
observations of his skin disorder, but cannot attribute them 
to exposure to herbicides, as this question is not within the 
purview of a layperson.  

In the present case, as there is no clinical evidence of the 
Veteran's claimed skin condition in service, or otherwise 
competent evidence relating a skin disorder to service, 
resolution of this claim depends on the amount of weight to 
be afforded the lay evidence of record.  Although the Veteran 
is competent to relate his observations of a skin disorder, 
it is the duty of the Board as the fact finder to determine 
the credibility of testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  In this regard, 
the Board affords the Veteran's testimony, and other lay 
evidence, little probative value.  As outlined above, the 
Veteran has frequently offered contradictory statements.  On 
one hand, he has related having his skin problems shortly 
after service, and on the other hand he has related that they 
began therein.  The statements from his mother and R.T.R. are 
largely irrelevant as they obviously had no first-hand 
knowledge of the condition of the Veteran's skin condition 
during his service in Vietnam.  Id.  Moreover, the Veteran's 
denial of skin problems at discharge weighs heavily against 
his present assertions of skin problems in service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  For these reasons, the 
preponderance of the evidence is against the claim and it 
must be denied. 

ORDER

Entitlement to service connection for a skin disorder of the 
hands, feet, genital area and armpits, to include as due to 
exposure to herbicides, is denied.


REMAND

A review of the Veteran's VA medical records notes a current 
diagnosis of benign prostatic hypertrophy (BPH).  A June 2004 
VA note documents improved nocturia and that control of 
diabetes mellitus had helped these symptoms.  This note 
suggests that the Veteran's BPH may be attributable to 
diabetes mellitus, either directly or through chronic 
aggravation.  Accordingly, the Veteran should be afforded a 
VA examination with respect to this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
his BPH.  Any indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
BPH is causally or etiologically related 
to the Veteran's service-connected 
diabetes mellitus.  If the examiner finds 
that BPH is not caused by his service-
connected diabetes mellitus, the examiner 
should comment as to whether the Veteran's 
service-connected diabetes mellitus 
chronically worsens or increases the 
severity of the Veteran's BPH  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The Veteran's 
claims file must be made available to the 
examiner for review in connection with the 
examination.

2.  The AMC/RO should then readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant and 
his representative should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


